DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
 Therefore, the limitations “a pill receiving space,” as recited in claim 3 line 2 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 11, line 2; claim 12 line 3; claim 14 line 2 and claim 15 line 3. No new matter should be entered.
Therefore, the limitations “a remaining portion,” as recited in claim 13 line 4 must be shown or the feature(s) canceled from the claim(s).  

Therefore, the limitations “a pill dispenser coupled to the filler neck of the container and arranged to lie between the container and the filler neck,” as recited in claim 5 lines 6-7. The pill dispenser does not lie between the container and the filler neck, it lies on the filler neck.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites the limitations “comprising” in line 1.  It is suggested the limitations be amended to read “comprising:”.  Similar issue in claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 13 recites “a pill dispenser coupled to the filler neck of the container and arranged to lie between the container and the filler neck,” in lines 6-7.  It is unclear as to how the pill dispenser is arranged to lie between the container and the filler neck when the pill dispenser in mounted on the filler neck of the container.  It is generally understood the pill dispenser lies on the filler neck. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Horland (US 2,962,190).

Referring to claim 2.  Horland discloses a pill-dispensing package (Figure 4) comprising:

a pill dispenser (34) coupled to the filler neck (32),
wherein the pill dispenser (34) is configured to dispense pills (36) from the interior pill-storage region (interior volume of 30) to a pill-receiving dish (44) in response to tilting the container (30) and the pill dispenser (34) to a partly inverted position so that spilling of pills stored in the interior pill-storage region is minimized (when tilting the container) wherein the pill dispenser (34) includes a neck mount (base portion of 34 connecting to 32) and a pill-dispensing cap (including members 38,42-48) coupled to the neck mount (base portion of 34 connecting to 32) and arranged to extend upwardly away from the neck mount (position away from the neck mount),
wherein the pill-dispensing cap (including members 38,42-48) includes the pill-receiving dish (44) arranged to extend upwardly away from the neck mount (curved away from the base of the neck mount) and the filler neck (32), a discharge unit  (arranged to extend between and interconnect the neck mount and the pill-receiving dish, the discharge unit (48) configured to dispense a single pill (36) from the pills (series of pills in the queue) in the pill-receiving dish (44),
wherein the pill-receiving dish (44) is configured to receive a plurality of pills in the partly inverted position (when inverted and inclined), and in response to a further tilting of the pill-dispensing package, a single pill (36) is dispensed from the pill receiving dish (44) via the discharge unit (48), and


wherein the pill-receiving dish (44) has a wider dimension (see height of 44 in the vertical direction as seen in Figure 4 versus the height of the cut out opening defining the arms above member 48; see reproduced Figure 4 below) at the platform (top edge portion of 44 as seen in Figure 4) than at the arm (lengths extending from bottom of curved portion of 44 towards 34), and the pill-discharge unit (48) is located adjacent at least one of the arms (opening 48 in the left direction or the right direction as seen in Figure 4).


    PNG
    media_image1.png
    434
    302
    media_image1.png
    Greyscale


Referring to claim 3.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-receiving dish (44) defines a portion of a pill-receiving space (space for retaining pills in 34) formed in the pill-dispensing cap (including members 38,42-48) and an aperture (opening in 32) is formed in the neck mount (34) which is in communication with the interior pill-storage region (interior of 30) and the pill-receiving space (space for retaining pills in 34).

Referring to claim 4.  Horland discloses a pill-dispensing package (Figure 4) wherein the discharge unit (48) is formed to include a discharge aperture (opening of 48 in the left or right of 42) arranged to be in communication with the pill-receiving space (space for retaining pills in 34).

Referring to claim 5.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill dispenser (34) further includes a pill-return funnel (funnel 36) arranged to extend between and interconnect the pill dispensing cap (including members 38,42-48) and the neck mount (34).

Referring to claim 6.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-return funnel (funnel 36) includes a funnel mount (portion of 34 that contacts 32) coupled to the neck mount (34) and a sloped side wall (side walls of 36) coupled to the funnel mount (portion of 34 that contacts 32) and arranged to extend downwardly away (away from 42 towards 30) from the pill-dispensing cap (including members 38,42-48) toward the filler neck (32).

Referring to claim 7.  Horland discloses a pill-dispensing package (Figure 4) wherein the sloped side wall (side walls of 36) is formed to include a pill-outlet aperture (front portion of aperture 32) arranged to be in communication with the interior pill-storage region (interior of 32).

Referring to claim 8.  Horland discloses a pill-dispensing package (Figure 4) wherein the sloped side wall (side walls of 36) is further formed to include a pill-return aperture (back portion of aperture 32) arranged to be in communication with the interior pill-storage region (interior of 32).

	Referring to claim 9.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-return aperture (bottom portion of aperture 32) is arranged to be in communication with the pill-outlet aperture (front portion of aperture 32).

Referring to claim 10.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-receiving dish (44) is coupled to the pill-return funnel (funnel 36) and arranged to extend upwardly away (44 is arranged in an upward direction) from the pill-return funnel (funnel 36) and the filler neck (32) and the first discharge unit (left side opening of 48) is arranged to extend between and interconnect the pill-return funnel (funnel 36) and the pill-receiving dish (44).

Referring to claim 11.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-receiving dish (44) defines a portion of a pill-receiving space (interior space adjacent 44) formed in the pill-dispensing cap (including members 38,42-48) and the pill-outlet aperture (front portion of aperture 32) is arranged to be in communication with the interior pill-storage region (interior 30) and the pill-receiving space (interior space adjacent 44).

Referring to claim 12.  Horland discloses a pill-dispensing package (Figure 4) wherein the discharge unit (48) is formed to include a discharge aperture (opening of 48 in the left or right of 42) arranged to be in communication with the pill receiving space (interior space adjacent 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horland (US 2,962,190) in view Greenspan (US 4,530,447).

Referring to claim 13.  Horland discloses a pill-dispensing package (Figure 4) comprising:

a pill dispenser (34) coupled to the filler neck (32) of the container (30) and arranged to lie between the container (30) and the filler neck (32),
wherein the pill dispenser (34) is configured for transferring pills (P) from the interior pill-storage region (interior volume of 30) through a pill-outlet aperture (opening in 32) to a pill-receiving dish (44) in response to tilting the container and pill dispenser (34) to a partly inverted position so that spilling of pills stored in the interior pill-storage (interior of 30) region is minimized, and first (left side of 48) and second pill-discharge units (right side of 48) each configured to dispense a single pill (P) of the transferred pills in the pill-receiving dish (44) in response to a further tilting of the pill-dispensing package (Figure 4) in a direction of one of the first (left side of 48) and second pill-discharge units (right side of 48),
wherein the pill-receiving dish (44) is a curved wall (interior curved portion of 44) having two edges (left and right edges of 44), each edge including a base (bottom portion of the edges extending from 44), a platform (top edge portion of 44 as seen in Figure 4), and an arm (length extending from bottom of curved portion of 44 towards 34)  interconnecting the base (wall portion opposite of 44) and the platform (top edge portion of 44 as seen in Figure 4), and

Horland does not disclose a container closure coupled to the container.

Greenspan discloses a tablet dispenser (Figure 8) wherein a container closure (44) is coupled to the container (10).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Horland to include a container closure coupled to the container as taught by Greenspan because a container closure would allow the dispenser to be closed thus preventing debris entering the dispenser when not in use and preventing articles from fall out of the dispenser inadvertently.

Referring to claim 14.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-receiving dish (44) defines a portion of a pill-receiving space (interior space adjacent 44) and an aperture (opening in 32) is formed in a neck mount (34) which is in communication with the interior pill-storage region (interior of 30) and the pill-receiving space (interior space adjacent 44)
Referring to claim 15.  Horland discloses a pill-dispensing package (Figure 4) wherein the discharge unit (48) is formed to include a discharge aperture (opening of 48 in the left or right of 42) arranged to be in communication with the pill-receiving space (space for retaining pills in 34).

Referring to claim 16.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill dispenser (34) further includes a pill-return funnel (funnel 36) arranged to extend between and interconnect the pill dispensing cap (including members 38,42-48) and the neck mount (34).

Referring to claim 17.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-return funnel (funnel 36) includes a funnel mount (portion of 34 that contacts 32) coupled to the neck mount (34) and a sloped side wall (side walls of 36) coupled to the funnel mount (portion of 34 that contacts 32) and arranged to extend downwardly away (away from 42 towards 30) from the pill-dispensing cap (including members 38,42-48) toward the filler neck (32).

Referring to claim 18.  Horland discloses a pill-dispensing package (Figure 4) wherein the sloped side wall (side walls of 36) is formed to include a pill-outlet aperture (front portion of aperture 32) arranged to be in communication with the interior pill-storage region (interior of 32).

Referring to claim 19.  Horland discloses a pill-dispensing package (Figure 4) wherein the sloped side wall (side walls of 36) is further formed to include a pill-return aperture (back portion of aperture 32) arranged to be in communication with the interior pill-storage region (interior of 32).

Referring to claim 20.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-return aperture (bottom portion of aperture 32) is arranged to be in communication with the pill-outlet aperture (front portion of aperture 32).

Referring to claim 21.  Horland discloses a pill-dispensing package (Figure 4) wherein the pill-receiving dish (44) is coupled to the pill-return funnel (funnel 36) and arranged to extend upwardly away (44 is arranged in an upward direction) from the pill-return funnel (funnel 36) and the filler neck (32) and the first discharge unit (left side opening of 48) is arranged to extend between and interconnect the pill-return funnel (funnel 36) and the pill-receiving dish (44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651